Case 1:18-cr-00879-SHS Document 331 Filed 09/10/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

v.
18-Cr-879 (SHS)
ARIEL JIMENEZ, ORDER

Defendant.

 

 

SIDNEY H. STEIN, U.S. District Judge.

The Court has received motions tn limine from the parties (ECF No. 326, ECF No.
329). In light of the impending trial in this matter scheduled as trial no. 2 on October 6,
2021, responding papers to these motions remain due on September 17, 2021. The final
pretrial conference remains at September 24, 2021 at 11:00 am in Courtroom 23A, 500
Pearl Street, New York, NY 10007, as originally ordered by the Court. (ECF No. 308.)

Dated: New York, New York
September 10, 2021

50 ORDERED:

 

 

3

Sidney Ey Stein, U.S.DJ.

 
